Detailed Action
This office action is in response to application No. 17/444,962 filed on 08/12/2021.
Status of Claims
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
	Claims 18-19 are rejected under U.S.C. the § 101 because the claimed invention is directed to
non-statutory subject matter.
	Regarding Claims 18-19, The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recite the language "computer-readable medium”
which typically covers forms of non-transitory media as well as transitory media such as signal. Therefore, the broadest reasonable interpretation of a claim scope covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. Examiner suggest to amend the claims by adding the language "non-transitory machine-readable storage medium” to overcome the rejection under 35 U.S.C. 101.
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10, and 13-20 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Ranja et al. (Publication No. US 2004/0123097 , hereinafter referred to as Ranja).
Regarding claims 1 and 18, Ranja discloses receiving, at a gateway, a packetized multiplexed content stream from a hub device (A primary receiver 1, which is used as a gateway between two networks, namely a delivery network and a home network; see figure 1 numeral 1 & ¶ 0022. The primary receiver 1 receives the data in a first format from a device [hub device] from the delivery network, and retransmits it in a second format to a plurality of secondary receivers of the home network; see figure 1 numeral 1-6/30 & ¶ 0022.), 
wherein individual packets of the packetized multiplexed content stream are encoded with information identifying a source of media content encapsulated therein or an intended destination device of the plurality of different destination devices for the media content encapsulated therein (MPEG-2 Transport Stream packets are sent to the primary receiver 1; see figure 1 numeral 1-6 & ¶ 0022. The MPEG-2 Transport Stream (TS) includes several elementary streams, belonging to a programme, carried in Programme Elementary Stream (PES) packets; wherein each PES packet header [identifying a source] indicates which elementary stream the PES packet payload belongs to; see ¶ 0024.); and 
transmitting, by the gateway, the individual packets to appropriate ones of the plurality of different destination devices utilizing the information identifying the source of the media content encapsulated therein or the intended destination device of the plurality of different destination devices for the media content encapsulated therein (MPEG-2 TS packets are send to the primary receiver 1, which retransmits them to a plurality of secondary receivers through the home network 2.; see ¶ 0022.The primary receiver re-packetizes the MPEG-2 TS into the format for the home network 2; see ¶ 0036. The home network packet uses IP at the network layer level; wherein the IP header includes the destination address used by the secondary receivers; see ¶ 0036.).

Regarding claim 2, Ranja discloses receiving the packetized multiplexed content stream at the gateway comprises receiving the packetized multiplexed content stream via a physical communications medium coupling the hub device and the gateway (An MPEG-multiplexer multiplexes [hub device] multiple transport streams into one multi-program transport stream; see figure 1 numeral 15. The transport stream packets are sent via the network to the primary receiver; see figure 1 numeral 1 & 25/26/27.).

Regarding claim 10, Ranja discloses demultiplexing, by the gateway, the packetized multiplexed content stream into individual packetized content streams, wherein transmitting the individual packets to the appropriate ones of the plurality of different destination devices comprises transmitting the individual packetized content streams to the appropriate ones of the plurality of different destination devices (The primary receiver  may demultiplex a transport stream to retrieve a programme elementary stream encoded and compressed according to the MPEG-4 standard, de-compress the encoded video data, and re-compress and encode the video data according to the MPEG-2 standard; see ¶ 0041. The transcoded video data is then multiplexed with the other associated programme elementary streams containing audio and data into a transport stream which is packetized and transmitted to one or more of the secondary receiver; see ¶ 0041.).

Regarding claim 13, Ranja discloses transmitting the individual packets to the appropriate ones of the plurality of different destination devices comprises transmitting the individual packets utilizing a same communications protocol as the packetized multiplexed content stream (The primary receiver can also receive the TS packets already encapsulated in IP packets; see ¶ 0040. The primary receiver re-packetizes the TS packet into the format for the home network 2; see ¶ 0036. The home network packet uses IP at the network layer level; wherein the IP header includes the destination address used by the secondary receivers; see ¶ 0036. The primary receiver transmits [route] only a subset of elementary data streams to each secondary receiver; see ¶ 0038.).

Regarding claim 14, Ranja discloses that the individual packets are encoded with a header or non-payload data that includes the information identifying the source of the media content encapsulated therein or the intended destination device of the plurality of different destination devices for the media content encapsulated therein (The primary receiver re-packetizes the MPEG-2 TS into the format for the home network 2; see ¶ 0036. The home network packet uses IP at the network layer level; wherein the IP header includes the destination address used by the secondary receivers; see ¶ 0036.).

Regarding claim 15 and 19, Ranja discloses that transmitting the individual packets comprises the gateway utilizing the header or the non-payload data to route the individual packets to the appropriate ones of the plurality of different destination devices for subsequent decoding and presentation (The primary receiver re-packetizes the MPEG-2 TS into the format for the home network 2; see ¶ 0036. The home network packet uses IP at the network layer level; wherein the IP header includes the destination address used by the secondary receivers; see ¶ 0036. The primary receiver transmits [route] only a subset of elementary data streams to each secondary receiver; see ¶ 0038.).

	Regarding claim 16, Ranja discloses that the packetized multiplexed content stream is formatted in accordance with an internet protocol (IP) standard (The primary receiver re-packetizes the MPEG-2 TS into the format for the home network 2; see ¶ 0036. The home network packet uses IP at the network layer level; wherein the IP header includes the destination address used by the secondary receivers; see ¶ 0036.).

Regarding claim 17, Ranja discloses that the packetized multiplexed content stream comprises a multiplexed content transport stream transcoded from formatting in accordance with a Motion Pictures Expert Group (MPEG) standard (The primary receiver 1 may demultiplex a transport stream to retrieve a programme elementary stream encoded and compressed according to the MPEG-4 standard, de-compress the encoded video data, and re-compress and encode the video data according to the MPEG-2 standard; see ¶ 0041. This so-called transcoding may entail de-compressing and re-compressing the received data; see ¶ 0041.).

Regarding claim 20, Ranja discloses an interface to receive a packetized multiplexed content stream from a hub device, wherein individual packets of the packetized multiplexed content stream are encoded with information identifying a source of media content encapsulated therein or an intended destination device of a plurality of different destination devices for media content encapsulated therein (A primary receiver 1, which is used as a gateway between two networks, namely a delivery network and a home network; see figure 1 numeral 1 & ¶ 0022. The primary receiver 1 receives the data in a first format from a device [hub device] from the delivery network, and retransmits it in a second format to a plurality of secondary receivers of the home network; see figure 1 numeral 1-6/30 & ¶ 0022.); and
a transceiver to transmit individual packetized content streams to appropriate ones of the plurality of different destination devices (MPEG-2 TS packets are sent to the primary receiver 1, which retransmits them to a plurality of secondary receivers through the home network 2.; see ¶ 0022.The primary receiver re-packetizes the MPEG-2 TS into the format for the home network 2; see ¶ 0036. The home network packet uses IP at the network layer level; wherein the IP header includes the destination address used by the secondary receivers; see ¶ 0036.), 
wherein the gateway device is configured to demultiplex the packetized multiplexed content stream into the individual packetized content streams (The primary receiver  may demultiplex a transport stream to retrieve a programme elementary stream encoded and compressed according to the MPEG-4 standard, de-compress the encoded video data, and re-compress and encode the video data according to the MPEG-2 standard; see ¶ 0041).




Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ranja et al. (Publication No.:  US2004/0123097 , hereinafter referred to as Ranja) in view of Zaltsman et al. (Publication No.  2008/0120667, hereinafter referred as Zaltsman).
Regarding claim 3, Ranja discloses the physical communications medium comprises a coaxial cable (The transport stream is sent via a cable transmitter; see figure 1 numeral 27 & ¶ 0027).
Ranja fails to disclose receiving the packetized multiplexed content stream via the physical communications medium comprises receiving the packetized multiplexed content stream via the coaxial cable using a Multimedia over Coax Alliance (MoCA) standard. However, in analogous art, Zaltsman discloses a combiner [hub device] with combines streams (e.g. MPEG-TS or DVB-C streams) and sent it to splitter [gateway] via the network ; see figure 2 numeral 44, 58, & ¶ 0024. The network includes Multimedia over Coax Alliance (MOCA); see ¶ 0060. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranja with the combiner mechanism in order to combines reception of legacy video with that of original IP video; see ¶ 0023.

Regarding claim 12, Ranja fails to disclose that the hub device is exterior to a building or a structure and the gateway is located within an interior of the building or the structure. However, in analogous art, Zaltsman discloses that the various components of the system 100 and the module 112 [hub device] may be collocated on, for example, a cellular tower as shown in FIG. 3, on a satellite subscriber premises (e.g., a house, multi-dwelling unit, or business) as shown in FIG. 2; see ¶ 0025. The module 112 [hub device] (e.g., a media gateway and/or edge router) may, in turn, route traffic between the system 100 and one or more other devices (e.g., client devices, such as client 122, connected to the gateway and/or interior network nodes connected to the gateway); see ¶ 0030. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranja with the combiner mechanism in order to combines reception of legacy video with that of original IP video; see ¶ 0023.


Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ranja et al. (Publication No.:  US2004/0123097 , hereinafter referred to as Ranja) in view of Rembert et al. (Publication No.  2011/0093732, hereinafter referred as Rembert).
Regarding claim 4, Ranja fails to disclose the physical communications medium comprises an Ethernet cable; and receiving the packetized multiplexed content stream via the physical communications medium comprises receiving the packetized multiplexed content stream via the Ethernet cable using a Power over Ethernet (PoE) standard. However, in analogous art, Rembert discloses a service provider where the first signals are received over a first cable having twisted pair wires, receiving second signals from a gateway that is associated with a premises where the service provider provides network communications to the premises and where the second signals are received over a second cable having twisted pair wires, adjusting the first and second signals at a Power Over Ethernet (PoE) Powered Device (PD); see ¶ 0008. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranja with the PoE standard in order to transmit the power in compliance with PoE protocol; see ¶ 0008.



Claims 5-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ranja et al. (Publication No.:  US2004/0123097 , hereinafter referred to as Ranja) in view of Hicks III et al. (Publication No.  2010/0272010, hereinafter referred as Hicks).
Regarding claim 5, Ranja fails to disclose that the physical communications medium comprises a twisted pair cable; and receiving the packetized multiplexed content stream via the physical communications medium comprises receiving the packetized multiplexed content stream via the twisted pair cable using a G.hn standard. However, in analogous art, Hicks discloses a media gateway (MG) such as gateway 104 is installed to provide media devices communication services over WiFi (such as 802.11n) and G.hn networks; see ¶ 0033. The G.hn is implemented over the wireline such as twisted pair; see ¶ 0033. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranja with the transmission standard in order to the MG to provide the media services via multiple mediums; see ¶ 0010

Regarding claim 6, Ranja fails to disclose that transmitting the individual packets comprises the gateway wirelessly transmitting the individual packets to at least one of the plurality of different destination devices. However, in analogous art, Hicks discloses a media gateway (MG) such as gateway 104 is installed to provide media devices communication services over WiFi (such as 802.11n) and G.hn networks; see ¶ 0033. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranja with the transmission standard in order to the MG to provide the media services via multiple mediums; see ¶ 0010

Regarding claim 7, Ranja fails to disclose that transmitting the individual packets comprises the gateway wirelessly transmitting the individual packets to at least one of the plurality of different destination devices. However, in analogous art, Hicks discloses a media gateway (MG) such as gateway 104 is installed to provide media devices communication services over WiFi (such as 802.11n) and G.hn networks; see ¶ 0033. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranja with the transmission standard in order to the MG to provide the media services via multiple mediums; see ¶ 0010


Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ranja et al. (Publication No.:  US2004/0123097 , hereinafter referred to as Ranja) in view of Chang et al. (Publication No.  2013/0332967, hereinafter referred as Chang).
Regarding claim 8, Ranja fails to disclose that the gateway comprises a set-top box. However, in analogous art, Chang discloses a gateway is a set top box (STB); see figure 1 numeral 102. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranja with the device in order to combined terrestrial and satellite content for a seamless user experience; see ¶ 0005.


Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ranja et al. (Publication No.:  US2004/0123097 , hereinafter referred to as Ranja) in view of Birlik et al. (Publication No.  2013/0242862, hereinafter referred as Birlik).
Regarding claim 11, Ranja disclose that the individual packetized content streams comprise a demultiplexed packetized transport stream (The primary receiver  may demultiplex a transport stream to retrieve a programme elementary stream encoded and compressed according to the MPEG-4 standard, de-compress the encoded video data, and re-compress and encode the video data according to the MPEG-2 standard; see ¶ 0041.).
Ranja fails to disclose at least one of the plurality of different destination devices comprises a placeshifting device configured to retransmit the demultiplexed packetized transport stream received from the gateway to a different destination device. However, in analogous art, Birlik discloses a video bridge receiving a packets from the gateway and retransmitting the packet to a client device and/or Television set; see figure 1 numeral 106, 106, & 110. The packet is a streamed video; see ¶ 0008. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranja with the retransmission mechanism in order to equalize transmission delays in the networks; see ¶ 0003.



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Loveridge et al. (US 2009/0027401) The prior art discloses a system arranged to provide sub-packet enclosure and multiple-packet multiplexing. System is a particular embodiment of system shown in FIG. 2, and comprises a stream source multiplexer included in transmitter, used to combine a supplemental data stream with data stream to form a multiplexed data stream. The multiplexed data stream is then forwarded to a link layer multiplexer that combines any of a number of data streams to form a multiplexed main link stream formed of a number of data packets , some of which may include any of a number of sub packets enclosed therein; 0029. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472     

	/HASSAN KIZOU/              Supervisory Patent Examiner, Art Unit 2472